DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 2/9/2021 have been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “Moreover, the Office Action does not cite to, and Applicant is unable to identify, any portions of Woodsum, Schwartz, or Woodsum’2 that disclose a “perform[ing] Hermetic Transform Tomography comprising calculating a robust Hermetic Transform” and a “filter[ing] and perform[ing] a robust Inverse Hermetic Transform on the Hermetic Transform data to obtain filtered inverse Hermetic Transform data,” as recited by amended claim 1. Applicant further submits that none of these references discloses these limitations.
Thus, amended claim 1 is allowable over Woodsum, Schwartz, and Woodsum’2. Applicant respectfully requests that the Office reconsider and withdraw this rejection.”, (see Remarks last three lines of page 10 to first five lines of page 11).  
Examiner respectfully disagrees, Woodsum (WO 2013/134506) discloses “performing Hermetic Transform Tomography comprising calculating a robust Hermetic Transform”, in paragraph 0005, “performing a Hermetic Transform …” on data, and the paragraph 0032 states that a noise conditioning matrix is developed to reduce uncorrelated noise and improve robustness …. i.e. “a robust Hermetic Transform”); and “filter[ing] and perform[ing] a robust Inverse Hermetic Transform on the Hermetic Transform data to obtain filtered inverse Hermetic Transform data”, (see paragraphs 0026 for the filter matrix during the transform process as a robust Inverse Hermetic Transform”) as claimed.  
Applicant also argues that “According to non-limiting embodiments of the Specification, the robust Hermetic Transform, as recited by amended claim 1, “can be used to address robust variations in noise as well as to other signal amplitude and phase fluctuations, in order to create a robust transform.” (Specification, paragraph 90.) For example, the robust Hermetic transform “can have the advantages for measurement of signal parameters such as signal location in frequency, space, and in time, as well as to detect and measure and phase variations and decay time.” {Id.) Illustrative techniques for generating and applying the robust Hermetic transform are disclosed, for example, at paragraph 91-97 of the Specification.” (see Remarks paragraph connecting pages 9 and 10).  
However, examiner would like to point out that specification is not read in to the claims and the claims are read in light of specification.  The argued content of the specification is not claimed with any meats and bounds of the term “robust”.  
Also, examiner would like to point out that independent claims 7, 13, 19, 24, 34 and 35 are broader then claim 1.  And, therefore, are rejected for the same reasons as set forth in the rejections for claim 1.  This does not implies that claims 7, 13, 19, 24, 34 and 35 will be allowed if claim 1 is allowed, because claim 1 recites limitations 
“filter and perform [[an]] a robust Inverse Hermetic Transform on the Hermetic Transform data to obtain filtered inverse Hermetic Transform data; and
perform back projection and angle integration on the filtered inverse Hermetic Transform data to produce a three-dimensional image of the object.” 
which are not recited in claims 7, 13, 19, 24, 34 and 35.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29, 31, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Woodsum (WO 2013/134506) in view of Schwartz (2011/0187702) and Woodsum (US 8,064,408; hereinafter Woodsum’2).
With respect to claim 1 as an exemplary claim , Woodsum discloses at least one processor configured to (see figure 1): perform Hermetic Transform Tomography comprising calculating a robust Hermetic Transform on the at least one image slice to obtain hermetically transformed data (see paragraph 0005, “performing a Hermetic Transform …” on data, also the algorithm for the transform is detailed in paragraph 0023-0029 and the paragraph 0032 states that …….a noise conditioning matrix is developed to reduce uncorrelated noise and improve robustness …. i.e. “a robust Hermetic Transform”); and  filter and perform a robust Inverse Hermetic Transform on the Hermetic Transform data to obtain filtered inverse Hermetic Transform data, (see paragraphs 0026 for the filter matrix during the transform process as detailed in paragraphs 0023-0029, and the paragraph 0032 states that …….a noise conditioning matrix is developed to reduce uncorrelated noise and improve robustness …. i.e. “a robust Hermetic Transform”), as claimed.  
However, he fail to disclose a scanner that obtains at least one image slice of an object, the at least one image slice comprising oversampled image data; and perform back projection and angle integration on the filtered data to produce a three dimensional image of the object, as claimed.
Schwartz teaches a device for tomography which teaches a scanner that obtains at least one image slice of an object, (see paragraph 0013, wherein a radio frequency is used to form the tomography image “image slice”) and perform back projection and angle integration on the filtered data to produce a three dimensional image of the object (use the Fourier transformation, filter and perform back projection and angle integration, see paragraph 0013, 0023-0024) as claimed.
It would have been obvious to one ordinary skilled in the art at the time of invention to combine the teachings of Schwartz in to the Woodsum system as suggested by Woodsum in paragraph 0023 to replace the Hermetic transform in place of Fourier transformation to get to the predictable results, as both are known at the time of invention.
Also, Woodsun’2 teaches oversampled image data can be use in the DHT (see col. 9, lines 12-16), and the DHT can be use in any processes such as medical images, MRI, X-ray or any electron or ion microscopy (see col. 3, lines 55-60 and col. 4 first three lines).  The teaching of Woodsum’2 can be incorporated in to the Woodsum as called for by Woodsum in the background paragraph 0002 last line.  Therefore it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem and as Woodsum’2 is the background (see page 1 ) of Woodsum.  And, finally teaching of Woodsum+Woodsum’2 can incorporate the teaching of Schwartz as suggested by Woodsum in paragraph 0023 to replace the Hermetic transform in place of Fourier transformation to get to the predictable results, as both are known at the time of invention.

With respect to claim 2, Schwartz further discloses wherein the scanner obtains the at least one image slice through at least one of X-Ray imaging, radioactive emission imaging, Positron Emission imaging, sonic imaging, ultrasonic imaging, Magnetic Resonance Imaging, Nuclear Quadropole Imaging, or Electron Paramagnetic Imaging, (see paragraph 0013, for radio frequency signal that are directed to the object, and radio frequency includes MRI) as claimed.

With respect to claim 3, Schwartz further disclose wherein the scanner obtains the at least one image slice through at least one of measuring attenuation of radiation, measuring time of flight radiation, or measuring forward scatter diffraction, (see paragraph 0013, for radio frequency signal that are directed to the object, measuring forward scatter diffraction) as claimed.

Claims 4-6 are rejected for the same reasons as set forth in the rejections for the claims 1 -3, because claims 4-6 are claiming subject matter similar to claimed subject matter in claims 1-3.

Independent claims 7, 13, 19, 24, 34 and 35 are broader then claim 1.  And, therefore, are rejected for the same reasons as set forth in the rejections for claim 1.  Also, claims 7-37 are rejected with combination of Woodsum, Schwartz and Woodsum’2 as detailed in rejections of claims 1-6, because claims 7-12, 31,36, 19-23, 34 and 36 are the device claims as claims 1 -3, and claims 13-18, 33, 37, 24-29, 35 and 37 are the method claims as claims 4-6.  

With respect to claim 38, combination of Woodsum, Schwartz and Woodsum’2 further disclose wherein the robust Hermetic Transform is orthogonal in a minimum-norm or a least-squares sense to a vector of noise samples, (see Woodsum paragraph 0032, the noise filtering matrix is minimum quadratic norm sense) as claimed.

With respect to claim 39, combination of Woodsum, Schwartz and Woodsum’2 further disclose the robust Hermetic Transform is determined based on a plurality of noisy references, (see Woodsum paragraph 0032, last line …performance turns out to be robust with respect to errors in the noise …) as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/             Primary Examiner, Art Unit 2663